
	

115 SRES 607 ATS: Reaffirming the vital and indispensable role the free press serves.
U.S. Senate
2018-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 607
		IN THE SENATE OF THE UNITED STATES
		
			August 16, 2018
			Mr. Schatz (for himself, Mr. Schumer, and Mr. Blumenthal) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Reaffirming the vital and indispensable role the free press serves.
	
	
 Whereas the First Amendment to the Constitution of the United States protects the press from government control and suppression;
 Whereas the freedom of the press— (1)has been recognized as integral to the democratic foundations of the United States since the beginning of the United States; and
 (2)has endured and been reaffirmed repeatedly throughout the history of the United States;
 Whereas Benjamin Franklin in 1722 wrote, Whoever would overthrow the Liberty of a Nation, must begin by subduing the Freeness of Speech.; Whereas Thomas Jefferson in 1786 wrote, Our liberty depends on the freedom of the press, and that cannot be limited without being lost.;
 Whereas James Madison in 1789 introduced the freedom of the press in the Bill of Rights to the Constitution of the United States;
 Whereas James Madison based the freedom of the press on the Declaration of Rights of the Commonwealth of Virginia, which in 1776 declared, The freedom of the Press is one of the greatest bulwarks of liberty, and can never be restrained but by despotic Governments.;
 Whereas President Ronald Reagan proclaimed August 4, 1985, as Freedom of the Press Day, stating that Freedom of the press is one of our most important freedoms and also one of our oldest.;
 Whereas President Reagan also said, Today, our tradition of a free press as a vital part of our democracy is as important as ever. The news media are now using modern techniques to bring our citizens information not only on a daily basis but instantaneously as important events occur. This flow of information helps make possible an informed electorate and so contributes to our national system of self-government.;
 Whereas Justice Anthony Kennedy wrote in International Soc. for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672 (1992), The First Amendment is often inconvenient. But that is beside the point. Inconvenience does not absolve the government of its obligation to tolerate speech.;
 Whereas the United States Supreme Court also affirmed the history and intent of the freedom of the press in New York Times Co. v. United States, 403 U.S. 713 (1971), stating, In the First Amendment, the Founding Fathers gave the free press the protection it must have to fulfill its essential role in our democracy. The press was to serve the governed, not the governors. The Government’s power to censor the press was abolished so that the press would remain forever free to censure the Government. The press was protected so that it could bare the secrets of government and inform the people. Only a free and unrestrained press can effectively expose deception in government.;
 Whereas tyrannical and authoritarian governments and leaders throughout history have sought to undermine, censor, suppress, and control the press to advance their undemocratic goals and actions; and
 Whereas the United States, including the long-held commitment to and constitutional protection of the free press in the United States, has stood as a shining example of democracy, self-government, and freedom for the world to emulate: Now, therefore, be it
		
	
 That— (1)the Senate—
 (A)affirms that the press is not the enemy of the people; (B)reaffirms the vital and indispensable role that the free press serves to inform the electorate, uncover the truth, act as a check on the inherent power of the government, further national discourse and debate, and otherwise advance the most basic and cherished democratic norms and freedoms of the United States; and
 (C)condemns the attacks on the institution of the free press and views efforts to systematically undermine the credibility of the press as an attack on the democratic institutions of the United States; and
 (2)it is the sense of the Senate that it is the sworn responsibility of all who serve the United States by taking the oath to support and defend the Constitution of the United States to uphold, cherish, and protect the entire Constitution, including the freedom of the press.
			
